DETAILED ACTION
This office action is responsive to amendment filed on October 10, 2022 in this application Chinnasamy et al., U.S. Patent Application No. 16/261,013 (Filed 1/29/2019) (“Chinnasamy”).  Claims 1-5, 7-12, and 14-19 were pending.  Claims 1, 8, and 15 are amended.  Claims 1-5, 7-12, and 14-19 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
1.	With respect to Applicant’s argument on pgs. 11 - 13 of the Applicant’s Remarks (“Remarks”) stating that prior art reference Diwan fails to validating a bot by calling at least one or more endpoints of a runtime environment to execute the bot, examiner disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 1.
	Diwan teaches a bot executed by a runtime environment such as a natural language processing module executed within an SOE.  Id. at ¶ 0030.  Diwan further teaches that the bot may utilize an endpoint of the runtime environment (SOE) such as a geocoding API backend service.  Id. at ¶ 0030; id. at ¶ 0035 (API is a backend service).  Diwan thus teaches that the bot calls an endpoint of the runtime environment within which the bot is executing.  In addition, Diwan teaches that the endpoint (API backend service) may be validated by determining if the API endpoint for the backend service is operable.  Id. at ¶ 0035.
Therefore, the Diwan teaches validating a bot by calling at least one or more endpoints of a runtime environment to execute the bot.
2.	With respect to Applicant’s argument on pg. 13 of the Remarks stating that the motivations to combine Diwan and Sethi fail to have supporting citations, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 1.  The motivations statements cite to Diwan at ¶ 0100 and Sethi at ¶ 0055.  Therefore, Diwan and Sethi have supporting citations for their motivations to combine.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uszok et al. (Pub. No. US2004/0205772; hereinafter Uszok) in view of Schlesinger et al. (Pub. No. US2017/0357638; hereinafter Schlesinger) in view Diwan et al. (Pub. No. US2019/0180746 filed on November 30, 2018; hereinafter Diwan) in view of Sethi et al. (Pub. No. US2019/0066018 filed on August 24, 2018; hereinafter Sethi).
Regarding claims 1 and 15, Uszok disclose the following: 
A method, comprising: 
receiving, by a computer based system, a graphical process model, wherein the graphical process model defines a programmatic process flow; 
(Uszok discloses receiving, by a computer based system, a graphical process model [0062], e.g. “The botMaster also includes a presentation layer for interaction with a human user...” [0062] and “their activities are defined as a series of steps, each of them being triggered by arrival of some external event. After handling them bot surrenders the control to bot operating system (platform). This implies that bot usually waits for some event to occur and eventually handles the event when it occurs. To be able to handle particular, chosen events, a bot first subscribes for them in publishing service, which is responsible for routing events to all bots that have subscribed for them. Messages sent directly to bot are also treated in the same manner--like an event” [0123], wherein the graphical process model defines a programmatic process flow [0136-0140; FIG. 17, All Elements])
a bot based on the graphical process model;	
(Uszok discloses a bot based on the graphical process model [0113-0114])
validating, by the computer based system, the bot; 
(Uszok teaches validating, by the computer based system, the bot, e.g. “the Bot manifest is verified against the description file to validate the privileges that are to be granted” [0073])
registering, by the computer based system, the validated bot to a registry table; and 
(Uszok teaches registering, by the computer based system, the validated bot, e.g. “Assuming all is well, the Bot code is downloaded and verified. The Bot package consistency and authenticity is verified by checking digital signatures (CRC etc.) and the Bot manifest is verified against the description file to validate the privileges that are to be granted. In FIG. 15, the mBot manifest 1518 is shown in communication with the botMaster's bot Manager 560. Now the new mBot is installed in the bot type repository 564 (FIG. 5), the bot type is registered and requested security restrictions applied. Once the bot is installed it can be instantiated and launched for use” [0073], to a registry table or repository [0073-0074])
deploying, by the computer based system, the validated bot to a runtime environment.  
(Uszok teaches deploying or launching, by the computer based system, the validated bot [Abstract; 0071] to a runtime environment [0081-0082; Claim 18 of Uszok])

However, Uszok does not disclose the following:
compiling, by the computer based system, a bot based on the graphical process model; 
Nonetheless, this feature would have been made obvious, as evidenced by Schlesinger.
(Schlesinger teaches compiling, by the computer based system, a bot based on the graphical process model, e.g. “The system can also respond to selection of the PUBLISH button by translating the bot definition 282 to another form, such as by compiling executable computer code from the bot definition 282” [0059]; see also [0002, 0115-0122])
The findings of Uszok cite a bot based on the graphical process model. 
The findings of Schlesinger contain a known technique to compile a bot, based on the graphical process model. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Uszok with the teachings of Schlesinger. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D – Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
The motivation would have been to create [0003 – Schlesinger] and publish bots [0059 – Schlesinger] after defining them, in a manner that provides “improved computer bot creation” [0014 – Schlesinger].
However, Uszok in view of Schlesinger does not disclose the following:
validating, by the computer based system, the bot calling at least one or more endpoints of a runtime environment to execute the bot, generating a validation status indicating whether an endpoint of the one or more endpoints associated the bot is valid, inactive, or indicates an error condition, and in response to the endpoint being valid, generating a validated bot; 
Nonetheless, this feature would have been made obvious, as evidenced by Diwan.
(Diwan teaches validating, by the computer based system, the bot [0020, 0030] – as evidenced by bots of virtual assistant devices [0020] and verification/correction of “information that is provided from the virtual assistant device (and/or from a user)” [0030], wherein validating the bot comprises calling at least one or more endpoints corresponding to one or more backend services of a runtime environment, e.g. “the SOE may determine and/or confirm whether the backend service is up-to-date and/or operable to perform the operation. If the SOE determines that the backend service is operable to perform the operation, the SOE may determine that the operation is to be performed via the backend service” [0035], associated with the bot [0020], generating a validation status indicating whether an endpoint of a backend service of the one or more endpoints of backend services [0035-0036] associated the bot is valid, inactive, or indicates an error condition, e.g. “if the backend service is inoperable and/or unavailable to the SOE, resources associated with attempting to perform the operation through the backend service, which would be futile, can be conserved by performing the operation through the frontend service, as described herein. In this way, the SOE may conserve computing resources and/or network resources associated with performing an operation through a backend service when the backend service is available (or operable) or performing the operation through a frontend service when the backend service is not available (or inoperable).” [0036], and in response to the endpoint being valid, generating a validated bot [0056, 0059] – see relevant citations below: 
“the SOE may utilize and/or include one or more modules that are configured to perform an operation, as described herein, via a backend service and/or a frontend service. In this way, based on whether a backend service is available, the SOE may conserve computing resources and/or network resources associated with performing an operation, as described herein. For example, relative to a user manually inputting the data through a frontend service, the SOE may conserve computing resources and/or network resources, by using a backend service of a data management platform if the backend service is operable and/or available to automatically and directly access the data of the data management platform. On the other hand, if the backend service is not available, the SOE may automatically perform the frontend service (e.g., without a user manually navigating a user interface), thus conserving computing resources and/or network resources that may have otherwise been wasted by a user manually attempting to navigate or navigating the user interface and/or by attempting to use an inoperable or unavailable backend service” [0056]
“provide artificial intelligence and robotic process automation for automated data management. For example, virtual assistant platform 310 may be a platform implemented by cloud computing environment 320 that may receive user input from a virtual assistant device, perform natural language processing on the user input, determine an operation to be performed in association with an account associated with one of a plurality of data management platforms, perform the operation on the corresponding data management platform and/or the like” [0059])
These teachings of Diwan are applicable to bot creation and compilation system of Uszok in view of Schlesinger.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Uszok in view of Schlesinger with the teachings of Diwan. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to “cause the first operation to be performed using a robotic process automation (RPA) based on the first data management platform being the first type of data management platform” [0100 – Diwan].
However, Uszok in view of Schlesinger in view of Diwan does not disclose the following:
(1)	based onthe endpoint being valid, registering, by the computer based system, the validated bot to a registry table; 
***EXAMINER’S INTERPRETATION: 
A validated bot is a bot that implicitly available for selection on a valid endpoint
 (2)	deploying, by the computer based system, the validated bot to [[a]] the runtime environment; 
(3)	executing, by the computer based system, a deployable bot in the runtime environment; 
(4)	generating, by the computer based system, a runtime data associated with the deployable bot; and 
(5)	displaying, by the computer based system, an analysis pane based on the runtime data.
Nonetheless, this feature would have been made obvious, as evidenced by Sethi.
(1) (Sethi discloses that, based on the endpoint being valid, e.g. “The security module 408 can, for example, be configured to ensure compliance with applicable data security laws and regulations, for example by removing personally-identifying information from data ingested by the platform 300 via the microbots” [0039], registering, by the computer based system, the validated/correct bot cited as a microbot, e.g. “ensure that correct microbots and/or workers can access business systems” [0039], to a registry table  of a bot registry [0044])
(2) (Sethi discloses deploying, by the computer based system, the validated bot/microbot [0039, 0044, 0052] to the runtime environment or business process execution platform [0052])
(3) (Sethi discloses executing, by the computer based system, a deployable bot/microbot [0052, 0065] in the runtime environment or business process execution platform [0052])
(4) (Sethi discloses generating, by the computer based system, a runtime data [0064] associated with the deployable bot/microbot, e.g. “the microbot 600 has a platform interface that defines the data format it expects as input, and an output interface that is configured to either (1) output processed data, or (2) interface with an external data storage system or application to direct processing of that data with the application to which the microbot 600 is interfaced” [0064])
(5) (Sethi discloses displaying, by the computer based system, an analysis pane [0055, 0064], e.g. “the reporting interface 512 may include one or more bot analytics tools, e.g., to detect bottlenecks in defined business processes, critical points at which specific microbots fail and reasons for such failure, and automated identification of specific areas of improvement of such bots (e.g., including through use of artificial intelligence/learning models to improve microbot decisionmaking). Other types of reporting tools may be included as well” [0055], based on the runtime data [0064]) 
These well-known techniques of Sethi are applicable to bots within the computer-based system of Uszok in view of Schlesinger in view of Diwan, thereby yielding a predictable improvement.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Uszok in view of Schlesinger in view of Diwan with the teachings of Sethi. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C.  Use of known technique to improve similar devices in the same way.
The predictable improvements would have been as follows: “When microbots are complete and available for use, they can be published to the business process execution platform 300. The business process execution platform includes a dashboard 510 and reporting interface 512 interfaced to a load balancer 514. The dashboard 510 allows a user to monitor the microbots available and to define processes that can be performed using microbots. The dashboard 510 further allows a user to view executing processes (e.g., processes being executed in a microbot hosting cluster 550), and can include scheduling facilities for scheduling execution of business processes, and start/stop micrbots on a per-bot basis within a process (e.g., for troubleshooting or other purposes)” [0055 – Sethi].
Regarding claim 8, Uszok disclose the following: 
A system comprising: 
a processor; and 
(Uszok discloses a processor implied by a client platform [Abstract, 0013])
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon 
(Uszok discloses a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon, e.g. “a bot management application program (botMaster) executable on the local client platform” [Claim 2 of Uszok)
that, in response to execution by the processor, cause the processor to perform operations comprising: 
receiving, by the processor, a graphical process model, wherein the graphical process model defines a programmatic process flow;; 
(Uszok discloses receiving, by a computer based system, a graphical process model [0062], e.g. “The botMaster also includes a presentation layer for interaction with a human user...” [0062] and “their activities are defined as a series of steps, each of them being triggered by arrival of some external event. After handling them bot surrenders the control to bot operating system (platform). This implies that bot usually waits for some event to occur and eventually handles the event when it occurs. To be able to handle particular, chosen events, a bot first subscribes for them in publishing service, which is responsible for routing events to all bots that have subscribed for them. Messages sent directly to bot are also treated in the same manner--like an event” [0123], wherein the graphical process model defines a programmatic process flow [0136-0140; FIG. 17, All Elements])
a bot based on the graphical process model;	
(Uszok discloses a bot based on the graphical process model [0113-0114])
validating, by the processor, the bot to generate a validated bot; 
(Uszok teaches validating, by the processor, the bot to generate a validated bot, e.g. “the Bot manifest is verified against the description file to validate the privileges that are to be granted” [0073])
registering, by the processor, the validated bot to a registry table; and 
(Uszok teaches registering, by the computer based system, the validated bot, e.g. “Assuming all is well, the Bot code is downloaded and verified. The Bot package consistency and authenticity is verified by checking digital signatures (CRC etc.) and the Bot manifest is verified against the description file to validate the privileges that are to be granted. In FIG. 15, the mBot manifest 1518 is shown in communication with the botMaster's bot Manager 560. Now the new mBot is installed in the bot type repository 564 (FIG. 5), the bot type is registered and requested security restrictions applied. Once the bot is installed it can be instantiated and launched for use” [0073], to a registry table or repository [0073-0074])
deploying, by the processor, the validated bot to a runtime environment.  
(Uszok teaches deploying or launching, by the computer based system, the validated bot [Abstract; 0071] to a runtime environment [0081-0082; Claim 18 of Uszok])

However, Uszok does not disclose the following:
compiling, by the processor, a bot based on the graphical process model; 
Nonetheless, this feature would have been made obvious, as evidenced by Schlesinger.
(Schlesinger teaches compiling, by the computer based system, a bot based on the graphical process model, e.g. “The system can also respond to selection of the PUBLISH button by translating the bot definition 282 to another form, such as by compiling executable computer code from the bot definition 282” [0059])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Uszok with the teachings of Schlesinger. 
The prima facie case of obviousness for claim 8 would be the same as that of claims 1 and 15.

However, Uszok in view of Schlesinger does not disclose the following:
validating, by the processor, the bot calling at least one or more endpoints of a runtime environment associated with the bot, generating a validation status indicating whether an endpoint of the one or more endpoints associated with the bot is valid, inactive, or indicates an error condition, and in response to the endpoint being valid, generating a validated bot; 
Nonetheless, this feature would have been made obvious, as evidenced by Diwan.
(Diwan teaches validating, by the computer based system, the bot [0020, 0030] – as evidenced by bots of virtual assistant devices [0020] and verification/correction of “information that is provided from the virtual assistant device (and/or from a user)” [0030], wherein validating the bot comprises calling at least one or more endpoints corresponding to one or more backend services of a runtime environment, e.g. “the SOE may determine and/or confirm whether the backend service is up-to-date and/or operable to perform the operation. If the SOE determines that the backend service is operable to perform the operation, the SOE may determine that the operation is to be performed via the backend service” [0035], associated with the bot [0020], generating a validation status indicating whether an endpoint of a backend service of the one or more endpoints of backend services [0035-0036] associated the bot is valid, inactive, or indicates an error condition, e.g. “if the backend service is inoperable and/or unavailable to the SOE, resources associated with attempting to perform the operation through the backend service, which would be futile, can be conserved by performing the operation through the frontend service, as described herein. In this way, the SOE may conserve computing resources and/or network resources associated with performing an operation through a backend service when the backend service is available (or operable) or performing the operation through a frontend service when the backend service is not available (or inoperable).” [0036], and in response to the endpoint being valid, generating a validated bot [0056, 0059] – see relevant citations below: 
“the SOE may utilize and/or include one or more modules that are configured to perform an operation, as described herein, via a backend service and/or a frontend service. In this way, based on whether a backend service is available, the SOE may conserve computing resources and/or network resources associated with performing an operation, as described herein. For example, relative to a user manually inputting the data through a frontend service, the SOE may conserve computing resources and/or network resources, by using a backend service of a data management platform if the backend service is operable and/or available to automatically and directly access the data of the data management platform. On the other hand, if the backend service is not available, the SOE may automatically perform the frontend service (e.g., without a user manually navigating a user interface), thus conserving computing resources and/or network resources that may have otherwise been wasted by a user manually attempting to navigate or navigating the user interface and/or by attempting to use an inoperable or unavailable backend service” [0056]
“provide artificial intelligence and robotic process automation for automated data management. For example, virtual assistant platform 310 may be a platform implemented by cloud computing environment 320 that may receive user input from a virtual assistant device, perform natural language processing on the user input, determine an operation to be performed in association with an account associated with one of a plurality of data management platforms, perform the operation on the corresponding data management platform and/or the like” [0059])
These teachings of Diwan are applicable to bot creation and compilation system of Uszok in view of Schlesinger.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Uszok in view of Schlesinger with the teachings of Diwan. 
The prima facie case of obviousness for claim 8 would be the same as that of claims 1 and 15.
However, Uszok in view of Schlesinger in view of Diwan does not disclose the following:
based on the endpoint being valid, registering, by the processor, the validated bot to a registry table; 
deploying, by the processor, the validated bot to [[a]] the runtime environment, 
executing, by the processor, a deployable bot in the runtime environment; 
generating, by the processor, a runtime data associated with the deployable bot; and 
displaying, by the processor, an analysis pane based on the runtime data.
Nonetheless, this feature would have been made obvious, as evidenced by Sethi.
(1) (Sethi discloses that, based on the endpoint being valid, e.g. “The security module 408 can, for example, be configured to ensure compliance with applicable data security laws and regulations, for example by removing personally-identifying information from data ingested by the platform 300 via the microbots” [0039], registering, by the computer based system, the validated/correct bot cited as a microbot, e.g. “ensure that correct microbots and/or workers can access business systems” [0039], to a registry table  of a bot registry [0044])
(2) (Sethi discloses deploying, by the computer based system, the validated bot/microbot [0039, 0044, 0052] to the runtime environment or business process execution platform [0052])
(3) (Sethi discloses executing, by the computer based system, a deployable bot/microbot [0052, 0065] in the runtime environment or business process execution platform [0052])
(4) (Sethi discloses generating, by the computer based system, a runtime data [0064] associated with the deployable bot/microbot, e.g. “the microbot 600 has a platform interface that defines the data format it expects as input, and an output interface that is configured to either (1) output processed data, or (2) interface with an external data storage system or application to direct processing of that data with the application to which the microbot 600 is interfaced” [0064])
(5) (Sethi discloses displaying, by the computer based system, an analysis pane [0055, 0064], e.g. “the reporting interface 512 may include one or more bot analytics tools, e.g., to detect bottlenecks in defined business processes, critical points at which specific microbots fail and reasons for such failure, and automated identification of specific areas of improvement of such bots (e.g., including through use of artificial intelligence/learning models to improve microbot decisionmaking). Other types of reporting tools may be included as well” [0055], based on the runtime data [0064]) 
These well-known techniques of Sethi are applicable to bots within the computer-based system of Uszok in view of Schlesinger in view of Diwan, thereby yielding a predictable improvement.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Uszok in view of Schlesinger in view of Diwan with the teachings of Sethi. 
The prima facie case of obviousness for claim 8 would be the same as that of claims 1 and 15.
Claim(s) 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uszok in view of Schlesinger in view of Diwan in view of Sethi in view of Eder (Pub. No. US2004/0225629) in view of Balasubramanian et al. (Pub. No. US2018/0107461).
Regarding claims 2, 9, and 16, Uszok in view of Schlesinger in view of Diwan in view of Sethi disclose the following: 	
further comprising:
 	displaying, by the computer based system, a configuration frame;
(Schlesinger teaches displaying, by the computer based system, a configuration frame [Abstract; 0005, 0121; FIGURE 6])
The prior art of Schlesinger provides a teaching/suggestion that can be performed by the computer based system of Uszok.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Uszok with the teachings of Schlesinger. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation 
The motivation would have been to add “one or more characteristics in the definition” [0113 – Schlesinger].

However, Uszok in view of Schlesinger in view of Diwan in view of Sethi does not disclose the following:
(1) 	a bot is a nanobot
(2) 	receiving, by the computer based system, a nanobot configuration data from the configuration frame;
(3) 	configuring, by the computer based system, a nanobot based on the nanobot configuration data;
(4) 	validating, by the computer based system, the nanobot to generate a validated nanobot; 
Nonetheless, this feature would have been made obvious, as evidenced by Eder.
(1) (Eder teaches that a bot is a “nanobot” [0330])
(2) (Eder teaches receiving, by the computer based system, a nanobot configuration data, e.g. definition data [0317] for a nanobot [0330], from the configuration frame or context frame [0315-0317], e.g. “information from the system settings table (162), the element layer table (141), the transaction layer table (142), the resource layer table (143), the relationship layer table (144), the measure layer table (145), the environment layer table (149), the registration layer table (154), the event risk table (156) and the entity schema table (157)” [0317])
(3) (Eder teaches configuring, by the computer based system, a nanobot [0330, 0335] based on the nanobot configuration data [0315-0317])
(4) (Eder teaches validating, by the computer based system, the nanobot [0330] – via simulation followed by approval [0335] to generate a validated/approved nanobot [0330, 0335]])
Teachings of Eder provide evidence in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine teachings of Uszok in view of Schlesinger in view of Diwan in view of Sethi with these newly provided citations of Eder. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Uszok in view of Schlesinger in view of Diwan in view of Sethi with the teachings of Eder. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teachings, Suggestions, and Motivation
The following finding of Eder would provide reasonable expectation of success, for the following reason: promoting the configuration of “development of Complete Context.TM. bots” [0330 – Eder].

However, Uszok in view of Schlesinger in view of Diwan in view of Sethi in view of Eder does not disclose the following:
and registering, by the computer based system, the validated bot to the registry table.  
Nonetheless, this feature would have been made obvious, as evidenced by Balasubramanian.
(Balasubramanian teaches registering, by the computer based system, the validated bot [0033-0034], e.g. “an application ID (this is the ID of the bot that has been registered with bot framework 350)” [0093], to the registry table [0034, 0090, 0093], e.g. “The Bot Directory may comprise a public directory of all reviewed bots registered through the Developer Portal” [0034])
This prior art evidence of Balasubramanian can be combined with prior art evidence of Uszok in view of Schlesinger in view of Diwan in view of Sethi in view of Eder, as they provide known methods which when combined, will provide predictable results.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Uszok in view of Schlesinger in view of Diwan in view of Sethi in view of Eder with the teachings of Balasubramanian. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The motivation would have been as follows: “a developer can simply register her bot, configure desired channels, and publish the bot in the Bot Directory” [0033 – Balasubramanian].
Regarding claims 3, 10, and 17, Uszok in view of Schlesinger in view of Diwan in view of Sethi in view of Eder in view of Balasubramanian disclose the following: 
further comprising populating, by the computer based system, a library frame of a composer module with at least one of a plurality of process objects, a starting event node, an ending event node, or a control node, wherein the plurality of process objects are associated with the registry table, and wherein at least one of the plurality of process objects is associated on a one-to-one basis with one of the validated nanobot or the validated bot. 
(Balasubramanian teaches populating, by the computer based system, a library frame of a composer module with at least one of a plurality of process objects [0061], a starting event node or step element [0056-0058; FIG. 6, Element 606], an ending event node or step element [0058-0066; FIG. 6, Last step element], or a control node cited as one of the “conditional steps, for inclusion in workflow logic 32” [0060], e.g. “Step configuration UI generator 508 may enable data or other objects to be copied and pasted, dragged and dropped, or otherwise entered from elsewhere into data entry elements of a workflow step” [0061], wherein the plurality of process objects are associated with the registry table [0034], and wherein at least one of the plurality of process objects [0061, 0095] is associated on a one-to-one basis with the validated/reviewed bot [0033-0034]) 
The prior art evidence of Balasubramanian is combined with prior art evidence of Uszok in view of Schlesinger in view of Diwan in view of Sethi in view of Eder, in order to provide a library frame of a composer module, in accordance with process objects and other information about validated bots. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Uszok in view of Schlesinger in view of Diwan in view of Sethi in view of Eder with the teachings of Balasubramanian. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The motivation would have been as follows: “In particular, in accordance with an embodiment, workflow designer GUI 116 represents output parameters of a first workflow step of a workflow under development as user-interactive objects. These objects can be easily interacted with (e.g., clicked on or dragged and dropped) by a developer to cause the objects to be inserted into a data entry element (e.g. a text box) that is used to specify a value for an input parameter of a second workflow step of the workflow under development. When executable logic representing the first and second workflow steps is generated, the aforementioned insertion of the objects into the data entry element has the effect of causing the value of the input parameter of the second workflow step to be defined to include the values of the output parameters that correspond to the inserted objects” [0095 – Balasubramanian].
Regarding claims 4, 11, and 18, Uszok in view of Schlesinger in view of Diwan in view of Sethi in view of Eder in view of Balasubramanian disclose the following: 
further comprising: 
receiving, by the computer based system, a create schedule command; 
(Uszok teaches receiving, by the computer system, a create schedule command – cited as a command/input to create a scheduled time in the future for a bot, e.g. “the botMaster architecture can also include a scheduler 570 for launching a selected bot at a predetermined time in the future. This is configured via the GUI 520. At the appointed time, or in response to any other predetermined or predefined input, the scheduler 570 sends a launch message to the botManager 560, instructing it to launch the selected bot by prompting the bot Executor” [0101])
querying, by the computer based system, the registry table for the validated bots
(Uszok teaches querying, by the computer based system, the registry table [0074] for the validated/verified bots [0073])

However, Uszok in view of Schlesinger in view of Diwan in view of Sethi in view of Eder in view of Balasubramanian does not disclose the following:
(1)	querying, by the computer based system, the registry table for the validated nanobots
(2)	displaying, by the computer based system, an editing pane populated based on the validated nanobots and the validated bots; 
(3)	receiving, by the computer based system, a schedule type data and a schedule configuration data from the editing pane, wherein the schedule configuration data is associated with the schedule type data; and 
(4)	generating, by the computer based system, a scheduled bot based on both the schedule type data[[,]] and the schedule configuration data.  
Nonetheless, this feature would have been made obvious, as evidenced by Eder.
(1) (Eder teaches querying, by the computer based system, the registry table, e.g. “the bot assignment table” [0335], for the validated or approved [0335] nanobots [0330]) 
(2) (Eder teaches displaying, by the computer based system, an editing pane [0185-0187, 0332-0333, 0335; FIG. 4; FIG. 6A] populated based on the validated/approved nanobots [0330, 0335] and the validated/approved bots [0330, 0335])
(3) (Eder teaches receiving, by the computer based system, a schedule type data of a “bot assignment table” [0173, 0335] and a schedule configuration data of a “bot date table” [0173, 0312] from the editing pane [0185-0187, 0335; FIG. 4; FIG. 6A], e.g. “the option of modifying the bot assignment or approving the bot assignment. If the user (40) decides to change the bot assignment, then the change in assignment is saved in the bot assignment table (167) and the process described for this software block is repeated. Alternatively, if the user (40) does not change the bot assignment, then the software in block 432 completes two primary functions. First, it combines the bot assignment with results of the simulations to develop the set of program instructions that will maximize bot performance under the forecast scenarios. The bot programming includes the entity ontology and is saved in the bot program table (168)” [0335], wherein the schedule configuration data is associated with the schedule type data [0173, 0312, 0335; FIG. 4; FIG. 6A])
(4) (Eder teaches generating, by the computer based system, a scheduled bot [0327, 0335], e.g. “bots are going to be created” [0327], based on both the schedule type data [0312] and the schedule configuration data [0335])
This prior art evidence of Eder can be combined with prior art evidence of Uszok in view of Schlesinger in view of Diwan in view of Sethi in view of Eder in view of Balasubramanian, as they provide known methods which when combined, will provide predictable results.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Uszok in view of Schlesinger in view of Diwan in view of Sethi in view of Eder in view of Balasubramanian with the teachings of Eder. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The motivation would have been to program and create bots based on assignment information and bot dates [0335 – Eder].
Claim(s) 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Uszok in view of Schlesinger in view of Diwan in view of Sethi in view of Eder in view of Balasubramanian in view of Rongo (Pat. No. US/6292715).
Regarding claims 5, 12, and 19, Uszok in view of Schlesinger in view of Diwan in view of Sethi in view of Eder in view of Balasubramanian disclose the following: 
further comprising: 
packaging, by the computer based system, the scheduled bot for deployment to the runtime environment to generate [[a]] the deployable bot; 
***EXAMINER’S INTERPRETATION: 
The scheduled bot is packaged for intended purpose of deployment to the runtime environment, with intended goal to generate a deployable bot. 
Patentable weight is given only to a step of “packaging, by the computer based system, the scheduled bot”. 
However, no patentable weight is given “for deployment to the runtime environment” because this is an intended purpose of packaging the scheduled bot. 
Furthermore, no patentable weight is given to a step “to generate a deployable bot” because this is an intended goal of packaging the scheduled bot.
(Uszok teaches packaging, by the computer based system, the scheduled bot for deployment/launching [0073] to the runtime environment [0038, 0073; Claim 18 of Uszok] to generate the deployable bot [0073], e.g. “The Bot package consistency and authenticity is verified by checking digital signatures (CRC etc.) and the Bot manifest is verified against the description file to validate the privileges that are to be granted. In FIG. 15, the mBot manifest 1518 is shown in communication with the botMaster's bot Manager 560. Now the new mBot is installed in the bot type repository 564 (FIG. 5), the bot type is registered and requested security restrictions applied. Once the bot is installed it can be instantiated and launched for use.” [0073])

However, Uszok in view of Schlesinger in view of Diwan in view of Sethi does not disclose the following:
sending, by the computer based system, the deployable bot to the runtime environment in response to the schedule type data and the schedule configuration data. 
Nonetheless, this feature would have been made obvious, as evidenced by Eder.
(Eder teaches sending/assigning, by the computer based system, the deployable bot [0335] to the runtime environment – see a cited system/environment continuous run mode [0340] in response to the schedule type data [0335] and the schedule configuration data [0312])
Uszok in view of Schlesinger in view of Diwan in view of Sethi presents a known device of a deployable bot.
Eder then discloses a known technique of sending the deployable bot to the runtime environment, in response to the schedule type data and the schedule configuration data, as claimed by Applicant. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Uszok in view of Schlesinger in view of Diwan in view of Sethi with the teachings of Eder. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
These teachings of Eder show that one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success – as evidenced by the following citation of Eder: “First, it combines the bot assignment with results of the simulations to develop the set of program instructions that will maximize bot performance under the forecast scenarios” [0335 – Eder].

However, Uszok in view of Schlesinger in view of Diwan in view of Sethi in view of Eder in view of Balasubramanian does not disclose the following:
associating, by the computer based system, the deployable bot with a job ID of a job queue table; and 
Nonetheless, this feature would have been made obvious, as evidenced by Rongo.
(Rongo teaches associating, by the computer based system, the deployable bot with a job ID [Column 28, Lines 8-56], e.g. “job A” [Column 28, Lines 9-10], of a job queue table or “job list” [Column 28, Lines 16-22])
This prior art evidence of Rongo can be combined with prior art evidence of Uszok in view of Schlesinger in view of Diwan in view of Sethi in view of Eder in view of Balasubramanian, as they provide known methods which when combined, will provide predictable results.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Uszok in view of Schlesinger in view of Diwan in view of Sethi in view of Eder in view of Balasubramanian with the teachings of Rongo. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The motivation would have been to implement “a robotic process planning procedure” [Column 27, Lines 20-21 – Rongo].
Regarding claims 7 and 14, Uszok in view of Schlesinger in view of Diwan in view of Sethi in view of Eder in view of Balasubramanian in view of Rongo disclose the following: 
wherein the schedule configuration data includes a schedule time flag and a calendar data.  
(Uszok teaches that the schedule configuration data includes a schedule time flag, e.g. “botMaster architecture can also include a scheduler 570 for launching a selected bot at a predetermined time in the future” [0101], and a “calendar data” [0060])


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										November 5, 2022
Examiner, Art Unit 2199


/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199